Citation Nr: 0431820	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  04-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  There, the veteran 
stated that he had been recently diagnosed as having 
lymphoma, and was exposed to Agent Orange in Vietnam.  The 
veteran also submitted to the Board an October 2004 letter 
from a hematologist/oncologist of the Bay Pines VA Medical 
Center (VAMC) asserting that the veteran had Non-Hodgkin's 
lymphoma, and it was very likely he was exposed to Agent 
Orange.  In another filing, the veteran stated his intention 
to pursue an Agent Orange claim, as well as a secondary claim 
for depression and anxiety.  The RO should address these 
claims accordingly.  



FINDING OF FACT

There is no evidence of record indicating the veteran 
currently has PTSD.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are assessed.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in a July 2002 notice letter.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
Particularly for a PTSD case, VA requested specific 
information about any stressful incident, including names, 
dates, and units of assignment.  The July 2002 letter sought 
medical records for treatment of any nervous condition since 
the veteran's date of discharge, as well as the names of 
individuals involved in any stressful incident.

The July 2002 letter was issued prior to the September 2002 
rating decision in compliance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Of record are the veteran's 
service medical and personnel records.  In November 1992, the 
veteran applied for non-service-connected pension benefits 
due to a "nervous condition," and did not identify that at 
that time he received Social Security Administration (SSA) 
benefits.  He submitted medical evidence in support of his 
claim indicating he had a head trauma in September 1992.  The 
RO granted the pension claim in September 1993.  In March 
1996, the veteran sought to reopen his claim for pension, and 
stated that he had been drawing "social security disability 
benefits for my traumatic brain syndrome since about 1992 or 
1993."  In a January 2002 claim for brain damage, the 
veteran again asserted that he received disability benefits 
for brain damage ($1262 per month).  Because there is no 
evidence the veteran is receiving SSA benefits for the issue 
on appeal, that is PTSD, but rather receives disability 
connected to the head injury from 1992, VA's duty to obtain 
federal records has not been triggered.  Moreover, the 
veteran did not provide any additional information in 
response to the July 2002 VCAA letter identifying medical 
treatment providers, or other objective evidence that VA 
could have obtained.   

Under VCAA, the duty to assist includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  As is analyzed further in this decision, the record 
lacks evidence of treatment, or suggestions by medical 
providers that the veteran has PTSD.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, a medical examination is not 
necessary as per 38 C.F.R. § 3.159(c)(4) for this claim.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

None of the medical evidence in the file refers to a 
diagnosis of PTSD.  The 1992 records from Elmhurst Hospital 
(in relation to the claim for a "nervous condition") 
concern the veteran's head trauma.  The treatment provider 
noted prior alcohol abuse, and that the veteran denied 
suicidal and homicidal thoughts, though he had a mildly 
anxious mood.  No thought disorder was noted, nor did the 
veteran have delusions or hallucinations.  The veteran denied 
a psychiatric history.  A follow-up report noted possible 
depression.

The veteran submitted a January 2001 statement (in relation 
to the brain trauma claim) recollecting that in Vietnam he 
saw a rocket coming at him.  The rocket fell into a concrete 
fence but did not explode.  He stared at it for a long time 
until someone grabbed him away.  The veteran stated his mind 
was "messed up" since then, and he started drinking heavily 
and had nightmares.  The veteran struggled with forming 
relationships, and could not get married to have children.  

Also in relation to the brain trauma claim, the veteran 
submitted a February 2002 statement describing his brain 
damage was caused by a criminal who attacked him from behind.  
As a result, he could not work again.  He also stated that 
the Vietnam problems would not stop.  

The veteran did not identify or submit any relevant medical 
evidence in relation to the pending PTSD claim filed in June 
2002.  The veteran asserted in a letter that he had been 
illegally forced to go to Vietnam as a foreigner, and the 
unexploded rocket in the MACV compound made him understand he 
was not right with himself.  The medical personnel in Vietnam 
only did surgery, and he did not report any psychological 
problems to them.  

At the hearing, the veteran described his experiences in 
Vietnam, and stated he never discussed any psychological 
issues with doctors there.  The veteran asserted he saw some 
private doctors in New York when he got back from Vietnam, 
but that "those doctors are long gone."  When asked by his 
representative whether he was receiving treatment at Bay 
Pines VA Medical Center for PTSD, the veteran replied, 
"No."  The veteran asserted that he had not seen private 
doctors for treatment of PTSD.  The veteran stated that he 
was going to see what psychiatrist could be recommended.    


II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 
4.125(a).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b).

III.  Analysis

There is no medical evidence of record the veteran has, or is 
being treated for PTSD.  The veteran stated as such at his 
hearing.  He has not identified any treatment provider.  
Additionally, at the hearing he mentioned seeking out a 
psychiatrist apparently at a VA medical facility, but the 
records he submitted to the Board from the Bay Pines VAMC 
concerned the new claim for disease due to Agent Orange 
exposure.  

Because entitlement for service-connected disease or injury 
is specifically limited to cases where such incidents 
resulted in a disability, Brammer v. Derwinski, 3 Vet. App. 
223 (1992), and the veteran does not have a current 
disability at this time, the claim must be denied.  Should 
the veteran be diagnosed as having PTSD in the future, the 
option of applying to reopen the claim remains available.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



